                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
Honorable      A. Benjamin Goldgar                              Hearing Date             July 27, 2021

Bankruptcy Case                No. 20 B 21768                  Adversary


Brief                                                  Borneo Estrada
Statement of
Motion
                                                 Order resetting ruling date


Names and
Addresses of
moving
counsel


Representing


                                                     ORDER




                On the court’s own motion, the ruling date of August 6, 2021, on the U.S. Trustee’s motion

               to dismiss is stricken. Ruling is reset to September 17, 2021, at 11:15 a.m.
